DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 1, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 112 – New Matter (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that sorbitol is a non-hygroscopic polyol however sorbitol is a hygroscopic polyol. It is unclear how sorbitol is considered hygroscopic. Therefore the claim is indefinite. 


Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 3,939,261). The rejection is withdrawn in regards to claims 1-2 and applied to new claim 24.
Barth discloses anhydrous dentifrices. The composition comprise a fluoride salt such as stannous fluoride in an amount ranging from 0.1 to 1% by weight (col. 8, line 60- col. 9, line 5). Citric acid is used as a flavor. Humectants include sorbitol and may be used as the crystalline form. These may comprise 10 to 35% by weight (col. 5, lines 35-47).  Flavors and sweeteners are used and encompass astringency neutralizers. Thickeners are included and comprise 0.5 to 10% by weight, which encompass mucoadhesives. Surface actives comprise up to 5%. The compositions are anhydrous and therefore the components may be in particulate form. 
The prior discloses compositions containing stannous fluoride, sorbitol, citric acid, a mucoadhesive and an astringency neutralizer. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) .  

Response to Arguments
The Examiner submits that instant claim 24 recites sorbitol. Sorbitol may be used in the Barth in its solution form or crystalline form. Therefore the sorbitol meets the limitations of the instant claims. 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1-2 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 3,939,261) in view of Scott et al. (US 2011/0104081). 
Barth discloses anhydrous dentifrices. The composition comprise a fluoride salt such as stannous fluoride in an amount ranging from 0.1 to 1% by weight (col. 8, line 60- col. 9, line 5). Citric acid is used as a flavor. Humectants include sorbitol and may be used as the crystalline form. The humectants used may be humectants commonly used in dentifrices (col. 6, lines 35-42). These may comprise 10 to 35% by weight (col. 5, lines 35-47).  Flavors and sweeteners are used and encompass astringency neutralizers. Thickeners are included and comprise 0.5 to 10% by weight, which encompass mucoadhesives. Surface actives comprise up to 5%. The compositions are anhydrous and therefore the components may be in particulate form. 

Scott et al. disclose oral care compositions. The compositions comprise components such as humectants. Humectants include erythritol, maltitol, isomalt, glycerin, xylitol and sorbitol.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used erythritol, maltitol, isomalt, or xylitol as the humectant in the compositions of Barth because they are suitable humectants for oral care compositions. 

Conclusion
Claims 1-2 and 20-24 are rejected.
Claims 3-19 are withdrawn.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612